Citation Nr: 1436602	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar strain with degenerative joint disease, rated as 20 percent disabling prior to July 23, 2013, and as 40 percent disabling thereafter.  

2.  Entitlement to a disability rating in excess of 20 percent for left shoulder impingement.  

3.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.  

4.  Entitlement to a compensable initial disability rating for limitation of flexion of the left knee with patellofemoral pain syndrome.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979, from May 2002 to November 2002, and from August 2005 to February 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2009 and May 2014 from decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The complex history leading to these two decisions is provided in the remand section below.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

This claim has an odd history - which is summarized below - necessitating this remand.  

Prior to the Board's April 2013 hearing, the processing of the Veteran's claim went relatively as commonly expected.  He filed a claim for an increased rating in June 2009.  In September 2009, the San Juan, Puerto Rico Regional Office (AOJ) issued a rating decision that increased the Veteran's rating for his low back and left shoulder disabilities, but left his left knee rating unchanged.  

The Veteran filed another claim for increase in February 2010, and the AOJ issued another rating decision in April 2010 and the Veteran filed a notice of disagreement in May 2010.  As a year had not passed since the September 2009 rating decision, the AOJ considered this to be the rating decision on appeal.  It issued a statement of the case in May 2011, and the Veteran filed a timely substantive appeal.  The Veteran testified before the undersigned VLJ at a Travel Board hearing that was held at the AOJ in April 2013.  

Following the Board's hearing, but before the Board issued a decision in the case, the Veteran underwent VA examinations germane to each of his service-connected disabilities in June 2013.  There is no evidence in the physical or virtual claim files showing why such examinations were conducted.  

In July 2013, VA received a "request for rating" from the Department of the Army.  This request noted that the Veteran was being discharged from the Puerto Rico National Guard for being physically unfit to continue military service.  VA treated this request as a new claim, and it proceeded to adjudicate all issues identified by this request, including the issues on appeal before the Board.  

For reasons that are nor reflected in the record a May 2014 rating decision was issued by the Seattle, Washington  RO which increased the Veteran's rating for his 

back disability and granted service connection for a separate left knee disability.  This rating also deferred the issue of entitlement to a TDIU.  

Given this history, the Board finds it most prudent to take the following course of action: first, the Board shall take jurisdiction over the separately service-connected left knee disability and the TDIU claim.  The left knee limitation of flexion disability is inextricably intertwined with the Veteran's previously service-connected left knee disability.  

Although the Veteran had not previously claimed that his service-connected disabilities rendered him unable to work, a TDIU claim is part of a claim for an increased rating when reasonably raised by the evidence.  Such a claim has been raised here, and shall be adjudicated.  

Second, the Board shall remand the Veteran's claims to ensure that all available and outstanding evidence has been associated with his claim file.  While much evidence has been added to the virtual claim file (including the June 2013 examinations, the July 2013 request for rating, the May 2014 rating decision, and records from the Social Security Administration), but given the fact that the Veteran's claim appeared to have been reviewed by two separate ROs, it is not clear whether there are any outstanding physical or virtual documents outside of those mentioned.  

Furthermore, the social security records that were received after the May 2014 rating decision do not appear to have been reviewed by the office of original jurisdiction (AOJ) and neither the Veteran nor his representative has provided a waiver for the Board to view these records in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with notice of how a claim for a TDIU may be substantiated, and of his and VA's 


respective duties for obtaining evidence to support the claim.  

2.  Obtain all the Veteran's VA treatment records dated from May 2011 and thereafter and associate them with the claim file.  

3.   Identify if there are any paper medical records or a separate file at the Seattle RO pertaining to the Veteran and ensure that all the documents and records that were 
considered by VA in its May 2014 rating decision are obtained and associated with the claim file.  If any temporary file exists, ensure that it is associated with the Veteran's existing claim file and/or are consolidated in his virtual claim file.

4.  Finally, readjudicate all the issues on appeal to include the claim for a total rating based on individual unemployability.  If any of the benefits claimed remain denied a supplemental statement of the case (one that considers all new evidence submitted and obtained) should be provided to the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



